Fourth Court of Appeals
                               San Antonio, Texas
                                  November 30, 2022

                                  No. 04-22-00392-CV

                          Douglas CROUSE and April Marble,
                                     Appellants

                                           v.

                          KENTON PLACE APARTMENTS,
                                   Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2022CV01554
                        Honorable J. Frank Davis, Judge Presiding

                                       ORDER

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. We ORDER that no costs be assessed against
appellant in relation to this appeal.

      It is so ORDERED on November 30, 2022.


                                            _____________________________
                                            Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2022.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court